     Case 7:16-cv-09337-KMK-LMS Document 124 Filed 10/26/18 Page 1 of 10



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                               :
GEORGE KALTNER (individually), et al.,         :
                                               :     Civil Case No. 7:16-cv-09337-KMK-LMS
                             Plaintiffs,       :
                                               :
       v.                                      :
                                               :
DAVID STEWART (individually), et al.,          :
                                               :
                             Defendants.       :
                                               :
                                               :
                                               :
                                               :

       Plaintiffs, GEORGE KALTNER (individually); COMPLIANT DIALER, INC. d/b/a

AVATAR        OUTSOURCING;            VOICELESS         TECHNOLOGIES,          INC.;     SALES

TECHNOLOGIES, INC. (defunct); and AVATAR TECHNOLOGIES, INC. (defunct),

(“Plaintiffs”), pursuant to Fed.R.Civ.P. 15(a)(2) and the Local Rules of Civil Procedure, submit

the following memorandum of law in further support of their application to amend the

Complaint.

       I.     INTRODUCTORY STATEMENT

       On September 24, 2018, pursuant to Court Order, Plaintiff’s filed their motion to amend

the complaint. Defendants David Stewart and David TPO, LLC were required to file their

response no later than October 1, 2018. They did not do so and, after Plaintiffs notified the

Court of this conduct, these Defendants, through counsel, requested additional time claiming that

the motion required an extensive response.

       The Court provided seven additional days to these Defendants making their response due

by October 8, 2018. They failed to respond in that time frame either. After the Court was again

notified by the Plaintiffs of this misconduct, Defendants responded on October 11, 2018 (though


                                               -1-
     Case 7:16-cv-09337-KMK-LMS Document 124 Filed 10/26/18 Page 2 of 10



claiming it was October 10, 2018), with a disingenuous claim that they thought the Court granted

them more time – apparently never reading the order and believing that the Court would rubber

stamp their response. They also provided a short synopsis of their intended brief and, again,

claiming it will take a significant amount of time.

       The Court, clearly frustrated with this conduct of the Defendants, provided Defendants

until October 19, 2018 to provide a response – which they did.

       Defendants’ response is not only not legally proper, it is violative of an attorney’s

obligations under the Rules with respect to candor to the Court in many ways. It seems as

though the Defendants did not read the motion and the amended pleadings, because it cherry

picks parts and ignores the rest. Further, it cites statutes – but cuts off the citation to ignore the

authority which explicitly contradicts the arguments being made.

       Defendants have improperly and unjustly multiplied the proceedings and further their

wrongdoing by compelling the within reply to address all of the mistakes and improprieties in

the response.

       II.      Legal Argument

       1. There is no undue delay as incorrectly claimed by Defendant.

       We are simply shocked that the Defense claims undue delay. In a simple response –

Defendants could have just stated “we did an excellent job of violating every obligation of a

litigant within the Federal Rules with respect to discovery, played games, and when Plaintiffs

finally got sick of our games and went to the magistrate – and now the district court judge, we

can now claim that they are too late to amend.”

       While true that the computers were not accessed until late August/early September of

2018 while images were in the possession of Plaintiffs since January, Defendants ignore every



                                                  -2-
     Case 7:16-cv-09337-KMK-LMS Document 124 Filed 10/26/18 Page 3 of 10



other paragraph within the certifications of counsel and the forensic IT specialist regarding what

took place.    It ignores that there were software updates which allowed new, undisclosed,

discussions and conduct to be viewed on Defendant Stewart’s telephone that did not exist at the

time of the imaging. See Declaration of Joshua M. Lurie at Paragraphs 60, 69. Defendants

ignore that they:

           •   made promises with respect to providing additional documents and information;

           •   asked to delay the matter to try to settle;

           •   hid all the documents or deleted them; or

           •   did not provide all email addressed that were present, did not provide the

               passwords to the computers

       They also fail to acknowledge (or just dispute) that Plaintiffs requested a road map which

was never provided, sought several times to compel Defendants to provide proper discovery, that

depositions did not take place until June, or anything else. The only thing that they focus on is

that Plaintiffs had the images of the computers’ hard drives since January and did not crack them

until later into September, 2018 and only after working for hours upon hours to crack

encryptions which, similarly, were not disclosed.

       The sole cited case by the Defense is inapposite and ignores the remaining portions of the

citation. Because we deem it important to point out the efforts made by these defendants to not

provide the full text of cases, we cite the same citation, in full, below:

               “‘Prejudice to the opposing party if the motion is granted has been
               described as the most important reason for denying a motion to
               amend. Prejudice may be found, for example, when the
               amendment is sought after discovery has been closed.... Undue
               delay [and] bad faith ... are other reasons for denying a motion to
               amend.”’ Berman v. Parco, 96 Civ. 0375, 1997 WL 726414 at *22
               [, 986 F.Supp. 195] (S.D.N.Y. Nov. 19, 1997) (Peck, M.J.),
               quoting 1 M. Silverberg, Civil Practice in the Southern District of

                                                  -3-
     Case 7:16-cv-09337-KMK-LMS Document 124 Filed 10/26/18 Page 4 of 10



              New York § 6.26, citing Richardson Greenshields Sec., Inc. v.
              Lau, 825 F.2d 647, 653 n. 6 (2d Cir.1987); State Teachers
              Retirement Bd. v. Fluor Corp., 654 F.2d 843, 856 (2d Cir.1981);
              Bymoen v. Herzog, Heine, Geduld, Inc., 88 Civ. 1796, 1991 WL
              95387 at *1-2 (S.D.N.Y. May 28, 1991); Priestley v. American
              Airlines, Inc., 89 Civ. 8265, 1991 WL 64459 at *2 (S.D.N.Y. April
              12, 1991) (“Insofar as the proposed claim is not predicated on
              facts learned after the pleading stage of the litigation, the resulting
              delay is not excusable.... Undue prejudice warrants denial of leave
              to amend where the proposed claim will significantly increase the
              scope of discovery when the case is ready for trial.”).

              “‘Delay in seeking leave to amend a pleading is generally not, in
              and of itself, a reason to deny a motion to amend. However, the
              Court may deny a motion to amend when the movant knew or
              should have known of the facts upon which the amendment is
              based when the original pleading was filed, particularly when the
              movant offers no excuse for the delay.... Leave to amend a
              complaint will generally be denied when the motion to amend is
              filed solely in an attempt to prevent the Court from granting a
              motion to dismiss or for summary judgment, particularly when the
              new claim could have been raised earlier.”’ Berman v. Parco, 1997
              WL 726414 at *22, quoting 1 M. Silverberg, Civil Practice in the
              Southern District of New York § 6.26, citing, inter alia, Bymoen v.
              Herzog, Heine, Geduld, Inc., 1991 WL 95387, and Priestley v.
              American Airlines Inc., 1991 WL 64459.

Lyondell-Citgo Ref., LP v. Petroleos De Venezuela S.A., Not Reported in F.Supp.2d, 2004 WL

2650884 (S.D.N.Y. November 22, 2004) (emphasis added).               So, the sole case cited by

Defendants really speaks to barring amendments when the Plaintiff knew the claims at the

inception of the matter, delayed until after discovery, and then tried to amend to delay trial or

otherwise stop a dispositive motion from being filed. The case does not stand for the proposition

that (and the Court would be hard pressed to find one that does) a litigant who hides information

which is learned after discovery ended is now barred from amending. This would flip the Rules

on its head and give every defendant in the world an incentive to spoliate and otherwise commit

malfeasance because they would know that it would stop any amendments.




                                               -4-
     Case 7:16-cv-09337-KMK-LMS Document 124 Filed 10/26/18 Page 5 of 10



       Defendants further ignore that the purpose of the court’s analysis is to confirm that

amendments allow justice to take place and not award wrongful conduct and, had this

information been learned up until, and even during trial, an amendment might be granted. See

Fed.R.Civ.P. 15(a) and (b).

       Similarly, Mr. Chen has not described any prejudice that Defendants would suffer. They

only claim delay – and refuse to take responsibility for their own conduct in causing any delay.

       None of this would have been necessary if Defendants were forthright and complied with

their obligations under the Federal Rules with respect to discovery instead of playing games and

costing Plaintiffs in excess of $40,000 in legal fees and costs to secure discovery, review

documents, and try to find documents on more than half a terabyte of hard drive space and

128GB of phone memory without any guidance.

       Defendants should not be awarded for their misconduct because it delayed getting to this

motion.

       2. The CFAA Claims are NOT time barred.

       Plaintiffs find it incredulous that Defendants would state that the CFAA has a two-year

statute of limitations. That is only partially accurate. 18 U.S.C.A. 1030(g) states that any action

must be brought “within 2 years of the date of the act complained of or the date of the discovery

of the damage” (emphasis added).

       Contrary to Mr. Chen’s blanket claims – which are provided by not reading the entire

record – the damage was learned of in September of 2018. Prior to that date, Plaintiffs believed

that Mr. Stewart had stolen Plaintiffs’ trade secrets by soliciting them as identified in prior

documents filed with this court (see, e.g., ECF Doc. No. 44 and pleadings related thereto). After

reviewing the deleted text messages and Viber discussions, along with cracking the encryption to



                                                -5-
     Case 7:16-cv-09337-KMK-LMS Document 124 Filed 10/26/18 Page 6 of 10



see what was contained on the hard drives imaged off of Mr. Stewart’s computers, Plaintiffs

learned that it was actually Mr. Stewart, along with now known co-conspirators, who to collected

stolen information from stolen computers and hacked email accounts. It was also in September

that we learned of conspiracies between Mr. Stewart and others, identified in the Complaint, to

break into the systems to steal client lists and other trade secrets.

        As a result, Defendants’ claims of being time barred are simply wrong.

        3. Plaintiffs DTSA claims are not time barred.

        Again, we question whether Defendants actually read the proposed amended complaint.

They claim that nowhere in the complaint does it allege any acts to steal trade secrets after May

11, 2016 when the DTSA was enacted. They are, again, wrong and speculating.

        As set forth in the certification of counsel, there was information found that, subsequent

to May 11, 2016, Mr. Stewart sought to steal Plaintiffs’ trade secrets. Indeed, one of the

identified times was in December of 2017 when discussing this conduct with the Tals (proposed

defendants).

        Ultimately, the only thing that Mr. Chen is correct with is that we cannot seek any

damages for violations of the DTSA that occurred prior to May 11, 2016. That does not mean

that the claim is frivolous. It means that there are limitations to what conduct will be covered.

        4. Defendants’ claims about protections under whistleblower provisions is incorrect

        Let there be no doubt, there is a protection from liability for one who has taken trade

secrets for use in a whistleblower action when that personal has acted legally. However, the

claims in the proposed second amended complaint are not as stated by Mr. Chen.

        First, the claims with respect to the IRS whistleblower address the negligence and fraud

claims already present. Mr. Stewart, simply, willfully caused damage to Plaintiff’s financial



                                                  -6-
     Case 7:16-cv-09337-KMK-LMS Document 124 Filed 10/26/18 Page 7 of 10



records due to his misrepresentations with respect to his abilities to manage the finances of the

businesses. Now we know that he did so with the intent to file a whistleblower claim for the

damage he created. Therefore, the withholding of this information is a discovery violation – and

likely still a violation since it was information obtained illegally.

        Second, even if protected from civil liability as to certain financial records used for the

whistleblower claims – that would be limited to just that. Mr. Chen’s brief does not explain why,

for example, Mr. Stewart has digital images of Mr. Kaltner’s computer, the emails of the CTO

and VP of Sales (and others) related to contact they had with clients and not financial or tax

related, why Mr. Stewart had all of his emails from the services he provided for Plaintiffs YEARS

after his access was revoked and had produced, among other documents, privileged

communications between various attorneys and Plaintiffs to which he was copied as an agent of

Plaintiffs, or other documents completely unrelated to any IRS or other Whistleblower claim.

Indeed, in the companion FLSA case, Mr. Stewart (through the same counsel, Mr. Chen)

produced nearly a thousand pages of emails and other documents that had nothing to do with any

financial records.    These were documents that Mr. Stewart stole, put into a folder on his

computer called “Dai and Associates” and gave to his attorneys for use of bringing other cases –

not whistleblower matters. Included therein were files taken from these computers that are not

even relevant to this matter, the companion FLSA case, or the DOL hearings. They relate to

false claims by Jason Gentry (a proposed Defendant in the amended complaint and who has

brought a frivolous action through Mr. Chen also before this Court), other unrelated people,

client lists, personal communications, and other unrelated stolen documents. 1 None of this is at



1
 Plaintiffs are confident that, during the promotion hearing – that Mr. Chen failed to physically appear at
– Mr. Chen argued that Mr. Stewart had the right to an image of Mr. Kaltner’s computers, and his emails,
as his personal assistant. Of course this runs contrary to the sworn statement of Mr. Stewart in this action

                                                    -7-
     Case 7:16-cv-09337-KMK-LMS Document 124 Filed 10/26/18 Page 8 of 10



all relevant to reporting or investigating a suspected violation of the law – unless Mr. Chen is

inferring that there are even more claims that Mr. Stewart is making against Plaintiffs that he is

not disclosing. We certainly hope that this is not the obstruction of justice he threatened against

the undersigned and Plaintiffs!

        Ultimately, the whistleblower protections under SOX do not apply here since they would,

at best, protect someone who proceeding in good faith in their claims (not someone who caused

damage to the financial records in order to, in bad faith, and with unclean hands) seeks to bring

allegations of wrongful conduct to the government. Similarly, they would, at best, protect Mr.

Stewart from the theft of relevant documents and not the thousands upon thousands upon

thousands of unrelated, stolen documents that Mr. Stewart obtained – and gave to his attorneys –

by accessing systems after his right to access was revoked and otherwise using those stolen

documents to further his own business prospects – including opening competing businesses by

soliciting Plaintiff’s customers through stolen client lists.

        As a result, Defendants’ arguments are frivolous.

        5. Defendants are wrong that no predicate acts have taken place for the RICO claims
           (acknowledging a typo in the proposed Amended Count 18)

        It is frustrating that the Defendants cannot distinguish between civil trade secrets

violations under the DTSA (18 U.S.C. 1836, et seq.) and criminal theft of trade secrets (18

U.S.C. 1832), an identified predicate RICO act (19 U.S.C. 1961), which is separate and apart

from civil liability. Thus, contrary to Mr. Chen’s claims, a proper predicate act has been claimed

and simply more improper multiplication of the proceedings.



that he was the billing coordinator for Plaintiffs with “some” personal assistant duties. See ECF Doc. No.
24 at P. 3. Obviously, Mr. Chen has sought to change this narrative since Mr. Stewart’s unsolicited
statements contradict those that his lawyer wrote for him. It is simply more evidence of the acts of these
Defendants to hide the truth from the Plaintiffs and the lack of candor towards this court.

                                                   -8-
        Case 7:16-cv-09337-KMK-LMS Document 124 Filed 10/26/18 Page 9 of 10



         Further, and again, the theft of trade secrets, and conspiracy to do so, relates to business

records, client lists, customer information and other protected information and not the financial

records collected and used for the IRS Whistleblower action!2

         Similarly, the damages alleged are not related solely to Mr. Stewart’s theft of financial

records for use in a whistleblower action – rather it includes client lists and other trade secrets as

well.

         Additionally, as to whether this claim has anything to do with stopping the

communications with 17 CFR 240.21F-17(a) as claimed in the first letter [ECF Doc. No. 121 at

P. 3], nothing in this matter has anything to do with the SEC – and this just adds to the frustration

of handing this matter, the innumerable irrelevancies raised and unjust multiplication of

proceedings.

         6. Defendants’ Frivolous Claims as to Lack of Pleading Damages

         Defendants finalize their arguments with a frivolous claim that Plaintiffs have not

sufficiently plead damages. They provide no citation for their argument that a complaint must

identify, with specificity, the financial damages suffered – and for good reason.

         This appears to be Defendants’ misunderstanding of the difference between a frivolous

pleading standard for an amendment, which is viewed as a motion to dismiss pursuant to

Fed.R.Civ.P. 12(b)(6) and not an argument about underlying facts. Due to the Defendants’

conduct, we must return and go back through discovery due to Mr. Stewart’s conduct. Perhaps,

later, Defendants can argue about lack of damages – but this is not the time. Plaintiffs allege




2
 Plaintiffs have a hard time understanding why Defense counsel keeps raising this one issue unless it is
an attempt to divert attention away from the very illegal conduct of his client that he knew, or should have
known about but did not disclose!

                                                    -9-
    Case 7:16-cv-09337-KMK-LMS Document 124 Filed 10/26/18 Page 10 of 10



damages well in excess of $1,000,000.00 from the Defendants conduct (likely far more). This is

more than sufficient at this juncture.

                                           Conclusion

       For the reasons set forth herein, Plaintiffs respectfully request that the Court grant their

motion to Amend the Complaint.

DATED this 26th day of October, 2018.

                                                      Respectfully Submitted,

                                                      Lurie|Strupinsky, LLP
                                                      Attorney for Plaintiffs
                                                      15 Warren Street, Suite 36
                                                      Hackensack, New Jersey 07601
                                                      Ph. 201-518-9999

                                                      By: /s/ Joshua M. Lurie, Esq.____
                                                         Joshua M. Lurie (JL7272)
                                                         jmlurie@luriestrupinsky.com




                                               -10-
